Exhibit Peapack-Gladstone Financial Corporation Switches to The NASDAQ Stock Market GLADSTONE, N.J.—(BUSINESS WIRE)—August 8, 2008 –Peapack-Gladstone Financial Corporation (AMEX:PGC)announced today that its Board of Directors has approved the decision to switch the listing of its common stock from the American Stock Exchange to The NASDAQ Stock Market.Effective August 19, 2008, the Corporation will trade on the NASDAQ Global Select Market under its current symbol of PGC. “This decision was reached after careful consideration of capital market alternatives and analysis of the electronic market model, which provides added visibility to our investors,” said Frank A. Kissel, Chairman and CEO.“We believe that NASDAQ’s electronic multiple market maker structure will provide our company with enhanced exposure and liquidity, while at the same time providing investors with the best prices, the fastest execution, and the lowest cost per trade.” Peapack-Gladstone
